 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11       CHRISTINE HELEN D.,1                           Case No. 2:18-cv-08126-AFM
12                          Plaintiff,
13                                                      MEMORANDUM OPINION AND
                     v.
                                                        ORDER AFFIRMING DECISION
14                                                      OF THE COMMISSIONER
         ANDREW M. SAUL,
15       Commissioner of Social Security,
16                          Defendant.
17

18            Plaintiff filed this action seeking review of the Commissioner’s final decision
19   denying her applications for disability insurance benefits and supplemental security
20   income. In accordance with the Court’s case management order, the parties have filed
21   memorandum briefs addressing the merits of the disputed issues. The matter is now
22   ready for decision.
23                                         BACKGROUND
24            In July 2015, Plaintiff applied for disability insurance benefits and
25   supplemental security income, alleging disability since March 27, 2013. Plaintiff’s
26   applications were denied initially and upon reconsideration. (Administrative Record
27   1   Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
28   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
     Management of the Judicial Conference of the United States.
 1   [“AR”] 112-121, 125-138.) A hearing took place on May 12, 2017 before an
 2   Administrative Law Judge (“ALJ”). Plaintiff, who was represented by counsel, and
 3   a vocational expert (“VE”) testified at the hearing. (AR 29-73.)
 4         In a decision dated August 15, 2017, the ALJ found that Plaintiff suffered from
 5   the severe impairment of interstitial cystitis. (AR 16.) After concluding that
 6   Plaintiff’s impairment did not meet or equal a listed impairment, the ALJ assessed
 7   Plaintiff’s residual functional capacity (“RFC”). (AR 17-18.) The ALJ determined
 8   that Plaintiff retained the ability to perform light work with the exception that she
 9   can only occasionally climb, balance, kneel, stoop, crouch or crawl; and requires “10
10   minutes of extra break time in the AM and 15 minutes of extra break time in the PM
11   of each workday, in addition to normal breaks.” (AR 17.) Relying on the testimony
12   of the VE, the ALJ concluded that Plaintiff could perform her past relevant work.
13   Accordingly, the ALJ concluded that Plaintiff was not disabled. (AR 22.)
14         The Appeals Council subsequently denied Plaintiff’s request for review (AR
15   1-6), rendering the ALJ’s decision the final decision of the Commissioner.
16                                  DISPUTED ISSUES
17         1.     Whether the ALJ properly evaluated the medical opinions.
18         2.     Whether the ALJ properly rejected Plaintiff’s subjective complaints.
19         3.     Whether the ALJ properly determined that Plaintiff is able to perform
20   her past relevant work.
21                              STANDARD OF REVIEW
22         Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
23   determine whether the Commissioner’s findings are supported by substantial
24   evidence and whether the proper legal standards were applied. See Treichler v.
25   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). Substantial
26   evidence means “more than a mere scintilla” but less than a preponderance. See
27   Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter v. Astrue, 504 F.3d
28   1028, 1035 (9th Cir. 2007). Substantial evidence is “such relevant evidence as a

                                               2
 1   reasonable mind might accept as adequate to support a conclusion.” Richardson, 402
 2   U.S. at 401. This Court must review the record as a whole, weighing both the
 3   evidence that supports and the evidence that detracts from the Commissioner’s
 4   conclusion. Lingenfelter, 504 F.3d at 1035. Where evidence is susceptible of more
 5   than one rational interpretation, the Commissioner’s decision must be upheld. See
 6   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).
 7                                       DISCUSSION
 8   I.    Relevant Medical Evidence
 9         In February 2013, Plaintiff was admitted to the emergency room of Charleston
10   Area Medical Center, complaining of urinary urgency and frequency, “severe at
11   times,” sometimes urinating every 10 minutes. She also complained of nocturia,
12   sleeping only 2-3 hours a night. (AR 334.) The following month, Plaintiff presented
13   to the Women’s Medicine Clinic for a follow-up. She reported vaginal bleeding and
14   dysuria (painful urination). (AR 329-330.) Later in March 2013, Plaintiff presented
15   herself at Harbor-UCLA Urgent Care Clinic complaining of continued frequent and
16   painful urination. She was treated for a urinary tract infection. (AR 350.)
17         On January 7, 2014, Plaintiff was treated at St. Joseph’s Hospital for
18   complaints of “extreme pelvic pain and overactive bladder.” Plaintiff stated that the
19   pain had been intermittent in the last six months, but was currently constant. She also
20   reported suffering a feeling of incontinence for over a year. She was referred to
21   Douglas McKinney, M.D. (AR 395, 492.) Plaintiff was seen by Dr. McKinney on
22   January 27, 2014. She reported urinary frequency of once every hour and sometimes
23   as often as every 20 minutes, though use of Oxytrol patches “may decrease her
24   frequency to every three hours.” (AR 492.) John M. Rollins, M.D., recommended
25   cystoscopy and instillation of potassium chloride to confirm a suspected diagnosis of
26   interstitial cystitis (“IC”). (AR 495.) On February 3, 2014, Plaintiff reported that she
27   felt “somewhat improved.” (AR 391.)
28

                                                3
 1          Plaintiff underwent a cystoscopy on February 4, 2014. The test confirmed
 2   Dr. McKinney’s IC diagnosis. (AR 486-490.) Dr. McKinney recommended that
 3   Plaintiff start Elmiron, amitriptyline, Prelief, and an IC diet. He noted that it could
 4   take 3 to 6 months for Elmiron to take effect. (AR 488-489.)
 5          On a March 4, 2014 follow up, Plaintiff reported that her pelvic pain was “now
 6   much better.” (AR 387.) On May 7, 2014, Plaintiff was doing “a little better,” but
 7   had not improved as much as she would have liked. (AR 475.) Per Dr. McKinney’s
 8   recommendation, Plaintiff underwent intravesical instillation procedures on May 7
 9   and May 14, 2014. (AR 471-473, 475-478.)
10          On May 15, 2014, Plaintiff complained of increased pelvic pain and bladder
11   problems. Dr. Rollins recommended a hysterectomy with BSO, and Plaintiff agreed.
12   (AR 383-386.) In June 2014, however, Plaintiff reported “fairly good relief of pain”
13   with two instillation procedures. She further reported that Oxybutynin helped her
14   frequency and urgency. She explained that she took the medication when she was
15   “going to be outside her home and may go up to five hours between urinations.” She
16   also said that Prelief helped her symptoms. (AR 467.)
17          On July 15, 2014, Plaintiff began treatment with Tawfik Zein, M.D., a
18   urologist at St. Joseph’s Hospital. At her initial appointment, Dr. Zein diagnosed
19   Plaintiff with chronic IC. He noted Plaintiff’s complaints of persistent symptoms of
20   pelvic pain, urinary frequency, urgency, and incontinence. He also noted that after
21   beginning Elmiron and Oxybutynin, Plaintiff’s symptoms improved to less frequency
22   “1-2 hours,” but she still had a feeling of urgency. (AR 463-466.) On July 29, 2014,
23   Plaintiff returned a “Urinary Diary.” According to Plaintiff’s diary, in spite of
24   medication, Plaintiff “is going around 10 x per day.” (AR 458.)
25          On July 30, 2014, Plaintiff underwent a hysterectomy.2 Her post-operative
26   diagnoses included chronic pelvic pain, uterine fibroids, urinary urgency, and
27
     2
28    Although not entirely clear, the record suggests that the hysterectomy was performed, at least in
     part, to address multiple benign uterine tumors. (See AR 260.)
                                                     4
 1   abdominopelvic adhesions. (AR 375-377.) During an August 22, 2014 follow up,
 2   Dr. Zein noted that Plaintiff had recovered from her hysterectomy, but still suffered
 3   from urinary frequency. (AR 454.)
 4         At her September 10, 2014 follow up, Plaintiff had no complaints. Her bowel
 5   and bladder functions were normal. (AR 368.) Treatment notes from November 2014
 6   indicate that Plaintiff had no complaints of pain and no urinary complaints.
 7   Dr. Rollins noted that Plaintiff was “much improved with Vagifem Rx.” (AR 365-
 8   367.) Likewise, notes from December 4, 2014 indicate that Plaintiff “is better now.”
 9   Specifically, Plaintiff had no more nocturia and no incontinence; “her only symptom
10   is urgency and is triggered by some words at work or by certain thoughts.” (AR 427.)
11         On December 17, 2014, however, Plaintiff again complained of pain and
12   underwent intravesical instillation. (AR 421-423.) On December 22, 2014, Plaintiff
13   reported that the last intravesical instillation did not have the effects that she was
14   expecting and she wanted to discuss the option of PTNS (transcutaneous electrical
15   nerve stimulation). (AR 417-420.)
16         On January 21, 2015, Plaintiff complained of worsening IC symptoms. (AR
17   415.) She reported that the Vagifem, which had initially helped her symptoms, now
18   made her symptoms worse. (AR 360.) Dr. Rollins opined that none of Plaintiff’s
19   symptoms was related to Vagifem. He noted that Plaintiff was “very anxious and
20   stressed.” Dr. Rollins’s diagnostic impression was that Plaintiff suffered from both
21   chronic IC and “mixed anxiety and depressive disorder.” He indicated that Plaintiff
22   appeared to be “trapped in a poor relationship with no way out” and recommended
23   that Plaintiff obtain services for women in crisis. (AR 363.)
24         On her March 9, 2015 follow up, Plaintiff stated that she was “doing well,”
25   with “no new problems or concerns.” (AR 411-412.) Treatment notes from May 2015
26   also state that Plaintiff “feels much better, no more as frequency and urgency as
27   before.” (AR 407.)
28

                                               5
 1           In July 2015, Dr. Zein noted that Plaintiff suffered from frequency and nocturia
 2   2-3X. (AR 401.)
 3           In August 2015, Plaintiff was seen by Susan Long, M.D., for evaluation of
 4   pelvic pain. Plaintiff reported that her pain had “gotten worse over the past several
 5   months.” (AR 511.)
 6           On September 1, 2015, Plaintiff was seen by Peter Edgerton, M.D., for a
 7   urological consultation. Plaintiff reported that she had obtained “no pain relief” (AR
 8   527.) Dr. Edgerton assessed Plaintiff with IC. (AR 528.) He performed a cystoscopy
 9   on September 15, 2015, which revealed “questionable endometriosis.” (AR 532.) In
10   a follow-up appointment later that month, Dr. Edgerton diagnosed Plaintiff with IC
11   and bladder endometriosis. (AR 539.)
12           Under the care of Dr. Zein, Plaintiff underwent a session of PTNS on
13   December 16, 2015. On that date, Plaintiff reported that she had “not had a good
14   week” and complained that she had suffered bladder pain for the last 48 hours. (AR
15   574.) On December 30, 2015, Plaintiff again reported worsening bladder pain and
16   urinary symptoms. She underwent another thirty-minute session of PTNS. (AR 571.)
17           Plaintiff moved to California in January 2016 and began treatment with
18   Athanasia Kakoyannis, D.O., at the Venice Family Clinic. (AR 611-678.) She was
19   subsequently referred to Thomas Johnson, M.D., a urologist. Dr. Johnson examined
20   Plaintiff in February 2016 and remarked that Plaintiff suffered from a “complex,
21   chronic bladder pathology,” and “would be better served by being treated by a
22   ‘Female Urology’ Specialist.” (AR 609-610.) Plaintiff saw Dr. Johnson again in June
23   2016. She complained of problems with urinary control or incontinence, and reported
24   urinating “more frequently now than usual.” (AR 606.) In treatment notes from
25   September 2016, Dr. Johnson indicated that Plaintiff had tried “multiple modalities
26   to combat OAB [overactive bladder] symptoms. Nothing has worked. She has seen
27   various doctors for her problem, but again has not received any satisfaction.” (AR
28   604.)

                                                 6
 1         On March 17, 2017, Plaintiff underwent a complete internal medicine
 2   evaluation by Steven B. Gerber, M.D. Dr. Gerber noted that Plaintiff reported that
 3   she has “interstitial cystitis” and complained of frequent urination, which occurs as
 4   frequently as every 20 minutes. (AR 556.) Dr. Gerber reviewed no medical records.
 5   (AR 556.) Dr. Gerber rendered the following impression:
 6         The claimant is a 56-year-old Caucasian female with a history of urinary
 7         frequency and “Interstitial cystitis,” but no documentation has been
 8         provided. Physical examination did not reveal any significant
 9         abnormalities to account for the subjective complaint.
10   (AR 560.)
11   II.   The ALJ’s Consideration of the Medical Opinions
12         Plaintiff contends that the ALJ failed to provide legally sufficient reasons for
13   rejecting the opinions of Drs. Zein, Kakoyannis, and Gerber. For the following
14   reasons, Plaintiff’s contention lacks merit.
15         A.     Relevant Law
16         The medical opinion of a claimant’s treating physician is entitled to controlling
17   weight so long as it is supported by medically acceptable clinical and laboratory
18   diagnostic techniques and is not inconsistent with other substantial evidence in the
19   record. Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017). If a treating or
20   examining physician’s medical opinion is uncontradicted, the ALJ may only reject it
21   based on clear and convincing reasons. Trevizo, 871 F.3d at 675; Ryan v. Comm’r of
22   Soc. Sec. Admin., 528 F.3d 1194, 1198 (9th Cir. 2008). If a treating or examining
23   physician’s opinion is contradicted, the ALJ must provide specific and legitimate
24   reasons supported by substantial evidence in the record before rejecting it. Trevizo,
25   871 F.3d at 675; Ghanim v. Colvin, 763 F.3d 1154, 1160-1061 (9th Cir. 2014);
26   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). The ALJ can meet the
27   requisite specific and legitimate standard “by setting out a detailed and thorough
28   summary of the facts and conflicting clinical evidence, stating his interpretation

                                                7
 1   thereof, and making findings.” Trevizo, 871 F.3d at 675 (citations and internal
 2   quotation marks omitted). Because the opinions of Plaintiff’s treating physicians
 3   were contradicted by the opinion of the examining physician (AR 560) and the State
 4   agency physician (AR 97-100), the ALJ was required to provide specific and
 5   legitimate reasons for rejecting them.
 6         B.     Dr. Zein
 7         Dr. Zein provided three separate opinions:
 8                 A statement dated December 22, 2014, in which he wrote that
 9                   Plaintiff’s IC “forces her to use the bathroom frequently.” (AR 359.)
10                 A Physical RFC Questionnaire completed on October 23, 2015
11                   indicating that he treated Plaintiff on a weekly basis. Dr. Zein listed
12                   Plaintiff’s IC symptoms as including pelvic pain, urinary frequency,
13                   urinary urgency, incontinence, nocturia with disrupted sleep,
14                   daytime drowsiness and lack of mental clarify, anxiety and
15                   depression. (AR 547-551.) Dr. Zein indicated that Plaintiff must
16                   urinate “frequently.” (AR 548.) More specifically, Dr. Zein opined
17                   that Plaintiff required 8 unscheduled restroom breaks of 5-10
18                   minutes each during an 8-hour workday, and must be permitted
19                   “ready access to a restroom.” (AR 549.) According to Dr. Zein,
20                   Plaintiff was able to stand and/or walk less than 2 hours in an 8-hour
21                   day, could only stand for 20 minutes at a time, could rarely lift twenty
22                   pounds or less, rarely twist, stoop or climb stairs, and never crouch
23                   or climb ladders. (AR 549-550.) He further opined that Plaintiff’s
24                   symptoms would constantly interfere with the attention and
25                   concentration needed to perform even simple work tasks; that she is
26                   incapable of even low stress jobs due to unabated pain and stress, and
27                   that she would likely miss more than four work days per month. (AR
28                   548-550.)

                                               8
 1                 A statement dated December 8, 2015, in which he wrote that
 2                   Plaintiff’s IC causes her “abdominal and pelvic pain which prevents
 3                   her from being able to do routine daily activities.” (AR 552.)
 4         The ALJ rejected Dr. Zein’s December 22, 2014 statement that Plaintiff’s IC
 5   “forces her to use the bathroom frequently,” explaining that the opinion “was
 6   unaccompanied by any clinical support” and “does not provide a functional
 7   assessment or even an opinion as to how often the claimant would need to use the
 8   restroom.” (AR 19, 359.)
 9         An ALJ may properly reject a treating physician’s opinion that is conclusory
10   or unsupported by clinical findings. Chaudhry v. Astrue, 688 F.3d 661, 671 (9th Cir.
11   2012); Batson v. Comm’r of the Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir.
12   2004). The ALJ reasonably found that Dr. Zein’s one sentence letter was conclusory.
13   Not only does the letter fail to include reference to clinical support, but it lacks any
14   meaningful description of how Plaintiff’s IC caused functional limitations and fails
15   to indicate how frequently Plaintiff would need to use the restroom. Thus, the ALJ
16   provided legally sufficient reason for rejecting this opinion. See Rivera v. Berryhill,
17   2017 WL 2233619, at *7 (C.D. Cal. May 22, 2017) (ALJ properly rejected treating
18   physician’s opinion on ground that it was “not probative or significant because it was
19   not based on any apparent objective or clinical findings, it did not articulate with any
20   specificity what Plaintiff could still do, and it appeared to be limited to a brief
21   description of Plaintiff’s symptoms”).
22         Next, the ALJ also rejected Dr. Zein’s October 23, 2015 functional assessment,
23   providing several reasons for doing so. First, the ALJ explained that Dr. Zein’s
24   assessment “listed multiple subjective symptoms and extreme functional limitations,
25   yet the only objective support was suprapubic tenderness on physical examination.”
26   (AR 20.) As set forth above, not only did Dr. Zein opine that Plaintiff requires eight
27   unscheduled restroom breaks and that her symptoms are severe enough to interfere
28   constantly with her attention and concentration, but he opined that she is significantly

                                                9
 1   limited in numerous other functional activities – i.e., she is unable to stand and/or
 2   walk for more than two hours in a day or more than twenty minutes at a time, and
 3   rarely able to lift less than ten pounds, climb stairs, stoop, or twist. (AR 548-550.) In
 4   support of this litany of limitations, Dr. Zein cited a single clinical finding –
 5   suprapubic tenderness on physical examination. (AR 547.) In light of the foregoing,
 6   the ALJ’s conclusion that Dr. Zein’s opinion lacked objective support is supported
 7   by substantial evidence. Accordingly, this was a legitimate reason for rejecting it. See
 8   Chaudhry, 688 F.3d at 671; Batson, 359 F.3d at 1195.
 9         The Commissioner also contends that the ALJ properly relied upon the
10   inconsistency between Dr. Zein’s description of Plaintiff’s pain as “unabated” and
11   treatment notes reflecting numerous occasions on which Plaintiff’s pain and
12   symptoms had improved. (ECF No. 26 at 10-11, citing AR 19-20.) As the
13   Commissioner points out, the ALJ cited treatment records reflecting significant
14   periods during which Plaintiff reported suffering less pain or no pain. (See AR 19-
15   20, citing AR 387 (March 2014); AR 467 (June 2014); AR 372 (August 2014); AR
16   368 (September 2014); AR 365-367 (November 2014); AR 427 (December 2014);
17   AR 411 (March 2015), AR 407 (May 2015).) A contradiction between a treating
18   physician’s opinion and other substantial evidence in the record constitutes a specific
19   and legitimate reason for rejecting the treating physician’s opinion. See Tommasetti
20   v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008); Batson, 359 F.3d at 1195.
21         Plaintiff, on the other hand, argues that proper consideration of IC must take
22   into account that its symptoms may vary in incidence, duration, and severity. (ECF
23   No. 23 at 13, citing SSR 15-1p.) Plaintiff points to numerous treatment records
24   indicating that while her pain and symptoms periodically improved, they also
25   returned. While Plaintiff’s characterization of the record may be accurate, it does not
26   necessarily undermine the ALJ’s conclusion that Dr. Zein’s opinion that she suffered
27   from “unabated pain” was inconsistent with at least significant portions of the record
28   demonstrating her pain had, in fact, abated.

                                                10
 1            Moreover, even assuming the ALJ erred in relying on this inconsistency or in
 2   any other reason provided for rejecting Dr. Zein’s opinion, the error is harmless
 3   because the ALJ provided at least one specific and legitimate reason for rejecting
 4   Dr. Zein’s opinion. See Green v. Berryhill, 731 F. App’x 596, 599 (9th Cir. 2018)
 5   (where ALJ provided specific and legitimate reason to reject treating physician’s
 6   opinion, any error in relying on additional reasons is harmless) (citing Molina v.
 7   Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)).
 8            Last, the ALJ rejected Dr. Zein’s December 8, 2015 letter which stated that
 9   Plaintiff’s abdominal and pelvic pain “prevents her from performing routine daily
10   activities” because Dr. Zein did not provide any clinical or objective evidence to
11   support it. (AR 20-21, citing AR 552.) Dr. Zein’s two-sentence letter includes no
12   reference to any clinical or objective evidence. Thus, this was a valid reason for the
13   ALJ to reject it. See Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th
14   Cir. 2009) (“[T]he ALJ need not accept the opinion of any physician, including a
15   treating physician, if that opinion is brief, conclusory, and inadequately supported by
16   clinical findings.”).
17            As Plaintiff points out, the ALJ also stated that Dr. Zein’s opinion appeared to
18   be generated with the intent of supporting Plaintiff’s disability application. (ECF No.
19   23 at 15, citing AR 20.)3 The ALJ likely erred in attributing an improper motive to
20   Plaintiff’s treating physicians. See Reddick v. Chater, 157 F.3d 715, 725-726 (9th
21   Cir. 1998). Nevertheless, the error was harmless because the ALJ also provided
22   legally sufficient reasons for rejecting these opinions.
23            C.      Dr. Kakoyannis
24            Dr. Kakoyannis provided a letter dated December 1, 2016, in which she stated
25   that Plaintiff suffers from chronic IC and gastric problems “which interfere with her
26   ability to work.” Dr. Kakoyannis opined that Plaintiff was unable to sustain full-time
27

28   3
         The ALJ included a similar statement in assessing Dr. Kakoyannis’s opinion. (AR 21.)
                                                     11
 1   employment “due to the pain and discomfort from these conditions which necessitate
 2   frequent breaks and rest periods throughout the day and week.” (AR 611.)
 3         The ALJ assigned little weight to Dr. Kakoyannis’s opinion, explaining that it
 4   provided no clinical support other than the diagnoses themselves, did not specify the
 5   number of breaks or their duration, and it conclusorily states the physician’s opinion
 6   that Plaintiff is unable to sustain full-time employment. (AR 21.)
 7         The ALJ properly rejected Dr. Kakoyannis’s opinion on the ground that it was
 8   unsupported, vague, and offered an opinion on the ultimate conclusion that Plaintiff
 9   is disabled. See, e.g., Thornsberry v. Colvin, 552 F. App’x 691, 692 (9th Cir. 2014)
10   (“[A] doctor’s opinion that a claimant is disabled is not itself a medical opinion but
11   an issue reserved exclusively for the Commissioner.”) (citation omitted); Durham v.
12   Colvin, 2015 WL 9305627, at *4 (C.D. Cal. Dec. 21, 2015) (ALJ provided specific
13   and legitimate reason to reject physician’s opinion where ALJ found opinion “vague
14   and conclusory, and does not provide specific work-related limitations for the
15   claimant, or objective findings upon which this opinion is based); Brown v. Colvin,
16   2015 WL 5601400, at *4 (E.D. Cal. Sept. 22, 2015) (letter from claimant’s therapist
17   “merely offered the conclusion of a disability, stating plaintiff was unable to work”
18   and such “disability determinations ... are reserved to the Commissioner”).
19         D.     Dr. Gerber
20         Dr. Gerber opined that Plaintiff’s impairment resulted in no functional
21   limitations, but stated that she “should be afforded ready access to restroom
22   facilities.” (AR 560.) The ALJ assigned significant weight to Dr. Gerber’s opinion,
23   concluding it was supported by Dr. Gerber’s examination findings, medical records
24   showing improvement in Plaintiff’s condition, and Plaintiff’s reported daily
25   activities. (AR 21.) “Nonetheless,” the ALJ explained:
26         the undersigned has given the claimant’s subjective complaints of
27         urinary frequency the benefit of the doubt, such that the residual
28         functional capacity restricts the claimant to light exertion work and

                                              12
 1         includes additional protective limitations regarding restroom use and
 2         breaks.
 3   (AR 21.)
 4         Plaintiff contends that the ALJ erred because he “implicitly rejected”
 5   Dr. Gerber’s opinion that she be provided “ready access to the restroom” by failing
 6   to specifically include it in his RFC. (ECF No. 23 at 16.)
 7         The ALJ’s decision makes clear that the ALJ considered Dr. Gerber’s opinion
 8   to be subsumed in the RFC he assessed, which provided Plaintiff with two additional
 9   breaks to accommodate her need to use the bathroom. As the Commissioner points
10   out, Plaintiff’s past work as a sedentary professional already includes a morning
11   break, lunch break, and afternoon break. See SSR 96-9p (sedentary work includes
12   morning break, afternoon break, and lunch period); Learnaham v. Astrue, 2010 WL
13   3504936, at *5 (E.D. Cal. Sept. 3, 2010) (noting “normal morning break, lunch break,
14   and afternoon break to which workers performing sedentary work are entitled”).
15   Consequently, the ALJ’s inclusion of two additional break periods resulted in
16   Plaintiff having two 10-minute breaks in the morning, a lunch break, and two more
17   break periods in the afternoon, one 10-minutes and the other 15-minutes.
18   Furthermore, these breaks are unscheduled, meaning that they contemplate providing
19   Plaintiff access to the restroom five times throughout the day when needed to
20   accommodate her urinary frequency.
21         Plaintiff fails to provide a definition of “ready access to the restroom,” let alone
22   point to any regulation or statute defining that phrase. The Court is aware of no
23   authority defining “ready access to a restroom” as requiring something other than
24   what the ALJ’s RFC contemplates. In fact, the few cases this Court has found reveal
25   varying interpretations of the phrase. See, e.g., Elzig v. Berryhill, 2019 WL 2024953,
26   at *5 (E.D. Cal. May 8, 2019) (“ready access to a restroom” could be accommodated
27   by the normal morning, lunch, and afternoon breaks); McGee v. Berryhill, 2018 WL
28   1378750, at *16 (D. Mont. Mar. 19, 2018) (interpreting “ready access to a restroom”

                                                13
 1   “as immediate access without regard to any routine, scheduled breaks”); Strawn v.
 2   Berryhill, 2017 WL 3393403, at *2 (D. Ariz. Aug. 8, 2017) (plaintiff required “ready
 3   access to a restroom, which is defined as a workstation within a five-minute walk
 4   from a restroom”). In the absence of a legally-binding definition, it was reasonable
 5   for the ALJ to construe Dr. Gerber’s opinion such that it was satisfied by five breaks
 6   during an eight-hour workday during which she could access the restroom.
 7   III.     The ALJ’s Credibility Determination
 8            Plaintiff contends that the ALJ erred in rejecting her testimony regarding her
 9   subjective symptoms and limitations. (ECF No. 23 at 17-23.)
10            A.     Plaintiff’s Testimony
11            In her Function Report, Plaintiff stated that she was disabled by chronic,
12   debilitating pain and compromised bladder function, both of which impair her ability
13   to concentrate. (AR 276.) Her daily activities include a short meditation, feeding and
14   tending her cat, eating, checking e-mail, “lots of bathroom time,” reading and sleep.
15   She is able to perform her own personal care, prepare her own meals, make her bed
16   and do laundry. (AR 277-278.) She goes outside two times a week, is able to travel
17   alone and drive a car. She is able to shop for groceries or medicine. (AR 279.) Her
18   hobbies include reading, playing solitaire, and doing crossword puzzles. However,
19   Plaintiff stated that she tires easily and the length of time she can read is limited. (AR
20   280.) She found it difficult to focus beyond the pain caused by her impairment and
21   when asked how long she was able to pay attention, Plaintiff responded, “I don’t
22   know.” (AR 281.) Plaintiff indicated she had last worked in 2015, but stopped
23   because the job was temporary. (AR 255.)4
24            At the hearing, Plaintiff testified that she experienced chronic pain and urinary
25   frequency. She explained that she did experience some improvement in her
26   symptoms after beginning medication, but that those medications stopped working
27   in 2015. Even though the medications were no longer effective in relieving her
28   4
         The SSA recommended that this job be considered an unsuccessful work attempt. (AR 264-265.)
                                                    14
 1   urinary symptoms, Plaintiff continued to take them because she feared that her
 2   condition could regress and get worse. (AR 41-42.) Plaintiff further testified that she
 3   had good and bad days. On a good day, she was able to go to the grocery store or the
 4   pharmacy, but there were many days when she could not leave the house. On such
 5   days, her symptoms are almost constant and she uses the restroom up to 17 times a
 6   day. (AR 47, 60.)
 7         When the ALJ noted that Plaintiff had worked from January through May of
 8   2015, Plaintiff explained that she had experienced improvement in her urinary
 9   symptoms and took a project job at a university in West Virginia doing chemical
10   inventory. While working, however, her urinary symptoms increased such that she
11   ended up missing work about once a week. (AR 44, 58-59.) Although other projects
12   may have been available through the university, Plaintiff did not apply for them
13   because she suffered urinary frequency (needing to use the restroom every 10 to 20
14   minutes), severe incontinence, and pain. (AR 59.)
15         Plaintiff had experienced significant weight loss – from approximately 110
16   pounds to 88 pounds as of the date of the hearing – which she attributed to IC,
17   although her doctors had not provided an official diagnosis for the weight loss. (AR
18   41-42, 61.) At the time of the hearing, Plaintiff had been referred to a female urology
19   specialist, but was awaiting approval from her insurance company. (AR 61-63.)
20         In order to be able to attend an appointment such as the hearing before the ALJ,
21   Plaintiff would “dehydrate” herself – that is, stop all liquids the night before the
22   appointment. (AR 59.) According to Plaintiff, her ability to work was due not only
23   to her urinary frequency and incontinence, but also to the fatigue and pain associated
24   with IC. The fatigue and pain caused difficulty concentrating for longer than about
25   10 minutes. (AR 67-68.)
26         After the ALJ inquired about her mental health, Plaintiff revealed that she had
27   been psychiatrically hospitalized in 2011 on a 72-hour psychiatric hold and again
28   overnight in 2013. (AR 54-56.) Plaintiff noted that she’d been in an abusive

                                               15
 1   relationship with a roommate and also with her mother. She was currently living with
 2   her mother at her mother’s senior facility. (AR 43, 52.) Nevertheless, Plaintiff was
 3   adamant that her inability to work was due solely to chronic IC and not mental illness.
 4   (AR 40.) Thus, she declined the ALJ’s suggestion that she participate in a mental
 5   health examination. (AR 56-57.)
 6         B.     Relevant Law
 7         Where, as here, a claimant has presented objective medical evidence of an
 8   underlying impairment that could reasonably be expected to produce pain or other
 9   symptoms and the ALJ has not made an affirmative finding of malingering, an ALJ
10   must provide specific, clear and convincing reasons before rejecting a claimant’s
11   testimony about the severity of his symptoms. Trevizo, 871 F.3d at 678 (9th Cir.
12   2017) (citing Garrison, 759 F.3d at 1014-1015). “General findings [regarding a
13   claimant’s credibility] are insufficient; rather, the ALJ must identify what testimony
14   is not credible and what evidence undermines the claimant’s complaints.” Burrell v.
15   Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014) (quoting Lester v. Chater, 81 F.3d 821,
16   834) (9th Cir. 1995)). The ALJ’s findings “must be sufficiently specific to allow a
17   reviewing court to conclude the adjudicator rejected the claimant’s testimony on
18   permissible grounds and did not arbitrarily discredit a claimant’s testimony regarding
19   pain.” Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015) (quoting Bunnell
20   v. Sullivan, 947 F.2d 341, 345-346 (9th Cir. 1991) (en banc)).
21         Factors an ALJ may consider when making such a determination include the
22   objective medical evidence, the claimant’s treatment history, the claimant’s daily
23   activities, unexplained failure to pursue or follow treatment, and inconsistencies in
24   testimony. See Ghanim, 763 F.3d at 1163; Molina, 674 F.3d at 1112.
25         C.     Analysis
26         The Commissioner argues that the ALJ’s credibility determination is
27   supported by the following legally sufficient grounds: Plaintiff’s subjective
28   complaints were (1) not supported by the objective medical record; (2) inconsistent

                                               16
 1   with the medical evidence showing that she experienced consistent improvement
 2   with treatment; (3) inconsistent with her ability to work for about six months at
 3   substantial gainful activity levels in 2015; and (4) inconsistent with her daily
 4   activities. (ECF No. 26 at 13-16.)
 5          1. Objective Evidence
 6          “Although lack of medical evidence cannot form the sole basis for discounting
 7   pain testimony, it is a factor that the ALJ can consider in his credibility analysis.”
 8   Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005); see Batson, 359 F.3d at 1197
 9   (lack of objective medical evidence to support claimant’s subjective complaints
10   constitutes substantial evidence in support of an ALJ’s adverse credibility
11   determination).
12          Here, the ALJ summarized Plaintiff’s subjective complaints, including her
13   allegations of urinary frequency and pain, as well as her claim that pain and fatigue
14   made it difficult for her to concentrate. The ALJ also summarizing the medical record
15   before concluding that although Plaintiff’s IC resulted in some functional limitations,
16   the objective evidence did not support the severity of Plaintiff’s allegations. (AR 18-
17   20.)
18          As set forth in detail above, the objective medical evidence essentially reveals
19   a diagnosis of IC with a history of urinary frequency and bladder problems. In light
20   of the record, the ALJ properly relied upon the absence of objective medical support
21   as one factor in his decision to discount Plaintiff’s subjective complaints to the extent
22   they exceeded the limitations incorporated in the RFC.
23          2. Evidence showing “consistent improvement with treatment”
24          The Commissioner argues that the ALJ properly discounted Plaintiff’s
25   credibility based upon evidence showing that Plaintiff experienced “consistent
26   improvement with treatment.” (ECF No. 26 at 14-15, citing AR 18-19.) Generally,
27   the effectiveness of treatment is a relevant factor in determining the severity of a
28   claimant’s symptoms. 20 C.F.R. § 404.1529(c)(3); see also Tommasetti, 533 F.3d at

                                                17
 1   1039-1040; Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir.
 2   2006). Accordingly, substantial evidence of effective treatment may provide a
 3   specific, clear, and convincing reason to discount a claimant’s subjective symptom
 4   testimony. See Youngblood v. Berryhill, 734 F. App’x 496, 499 (9th Cir. 2018).
 5         Contrary to the Commissioner’s argument, however, the ALJ’s decision does
 6   not include a finding that Plaintiff experienced “consistent improvement with
 7   treatment” nor does it include a clear indication that the ALJ relied upon such a
 8   conclusion. Furthermore, to the extent the ALJ’s decision could be construed as
 9   reaching such a conclusion, it is not clear that such a finding is supported by
10   substantial evidence.
11         The Commissioner points out that the ALJ identified numerous medical
12   records reflecting that Plaintiff experienced improvement in her symptoms. (ECF No.
13   26 at 14-15.) Specifically, the ALJ noted the following treatment notes in which
14   Plaintiff reported feeling either “much better,” “improved,” or which showed no
15   complaints: March 2014 (AR 387); June 2014 (AR 467); August 2014 (AR 372);
16   September 2014 (AR 368); November 2014 (AR 365-367); December 2014 (AR
17   427); March 2015 (AR 411) and May 2015 (AR 407). (See AR 19-20.) At the same
18   time, however, the record contains treatment notes reflecting that Plaintiff’s pain and
19   symptoms had returned and/or increased including the following: two dates in
20   December 2014 (AR 417-422); January 2015 (AR 415); August 2015 (AR 511);
21   September 2015 (AR 532); and December 2015 (AR 571.)
22         The Commissioner selectively discusses those records showing improvement
23   while ignoring records – sometimes from the very same month – indicating that
24   Plaintiff’s symptoms had returned or become worse. For example, the ALJ relied
25   upon a treatment note dated December 4, 2014 revealing that Plaintiff was “better”
26   due to intravesical treatment and medication, she denied nocturia and incontinence,
27   and her “only issue was urgency triggered by words at work or certain thoughts.”
28   (AR 19, citing AR 425-427.) Both the ALJ and the Commissioner fail to mention

                                               18
 1   treatment notes dated December 17 and December 22, 2014 which revealed that
 2   Plaintiff returned with increased IC pain, underwent another intravesical instillation,
 3   and after the procedure did not relieve her pain, discussed the option of a different
 4   treatment (PTNS). (AR 417-422.)
 5         Thus, any conclusion that Plaintiff’s pain and symptoms had been effectively
 6   treated is based upon a selective and incomplete consideration of the medical record
 7   as a whole, and would not be supported by substantial evidence. See Ghanim, 763
 8   F.3d at 1164 (rejecting ALJ’s adverse credibility determination because ALJ did not
 9   account for record “as a whole,” but rather relied on “cherry-picked” evidence);
10   Oestman v. Colvin, 2017 WL 10719697, at *2 (C.D. Cal. Mar. 15, 2017) (reversing
11   credibility determination where ALJ “cited to isolated pieces of evidence as support
12   for his conclusions, without giving any indication that he had considered the medical
13   record as a whole”); Vega v. Colvin, 2015 WL 2166596, at *4 (C.D. Cal. May 8,
14   2015) (reversing credibility determination where ALJ selectively cited records
15   undermining claimant’s allegations of persistent diarrhea and frequent bathroom use
16   but ignored records consistent with claimant’s allegations, stating that an “ALJ may
17   not make an adverse credibility determination by cherry-picking from the record”).
18         3. Ability to perform work in 2015
19         The ALJ found it significant that Plaintiff was able to work for approximately
20   six months at substantial gainful activity levels. (AR 20.) As set forth above, Plaintiff
21   was employed performing a temporary chemical inventory project for a university.
22   She performed full-time work from January through May 2015, when the job ended.
23   An ALJ may properly discount a claimant’s credibility based upon his or her work
24   record. See 20 C.F.R. § 404.1529(c)(3); Bray, 554 F.3d at 1227 (affirming ALJ’s
25   credibility determination which was based in part on fact that claimant had recently
26   worked as a caregiver and also sought other work).
27         Plaintiff points to her testimony that her condition deteriorated while she was
28   working, that she had to miss work at least twice a month and as much as once a

                                                19
 1   week, and that she did not apply for another project once the first one ended because
 2   of her IC symptoms. (ECF No. 23 at 22-23, citing AR 58-59.) Based upon this
 3   testimony, Plaintiff argues that the ALJ’s conclusion was “not justified.” Plaintiff’s
 4   argument is unpersuasive. Notwithstanding Plaintiff’s assertion, the ALJ’s
 5   interpretation of the record was both reasonable and supported by substantial
 6   evidence. Although the ALJ may have drawn other inferences based upon the
 7   evidence, it was not improper for the ALJ to discount Plaintiff’s credibility in light
 8   of the evidence that she was able to complete the terms of her employment during a
 9   time when she was allegedly disabled. See Orn, 495 F.3d at 630 (where evidence is
10   susceptible of more than one rational interpretation, the Commissioner’s decision
11   must be upheld).
12         4. Daily activities
13         Last, the Commissioner points out that the ALJ’s credibility determination was
14   based, in part, upon Plaintiff’s daily activities.
15         An ALJ may discredit testimony when a claimant reports participation in
16   everyday activities indicating capacities that are transferable to a work setting.
17   Molina, 674 F.3d at 1113. In addition, “[e]ngaging in daily activities that are
18   incompatible with the severity of symptoms alleged can support an adverse
19   credibility determination.” Ghanim, 763 F.3d at 1165. Nevertheless, the Ninth Circuit
20   has made clear that “ALJs must be especially cautious in concluding that daily
21   activities are inconsistent with testimony about pain, because impairments that would
22   unquestionably preclude work and all the pressures of a workplace environment will
23   often be consistent with doing more than merely resting in bed all day.” Garrison,
24   759 F.3d at 995. “[T]he mere fact that a plaintiff has carried on certain daily activities,
25   such as grocery shopping, driving a car, or limited walking for exercise, does not in
26   any way detract from her credibility as to overall disability.” Vertigan v. Halter, 260
27   F.3d 1044, 1050 (9th Cir. 2001). Furthermore, an ALJ should explain “which daily
28

                                                 20
 1   activities conflicted with which part of [a] Claimant’s testimony.” See Burrell, 775
 2   F.3d at 1138.
 3         Here, the ALJ observed that Plaintiff was able to cook, “perform chores,”
 4   walk, shop, perform self-care, and go out alone. He noted that Plaintiff’s day consists
 5   of meditating, checking emails, reading, and caring for a cat, and that she was able
 6   to watch movies, play solitaire, and do crossword puzzles. (AR 22.) Neither the ALJ
 7   nor the Commissioner suggest that these activities involve skills that would translate
 8   to the workplace or indicate an ability to perform sustained activity in a work setting
 9   for eight hours a day, five days a week. See Benjamin v. Colvin, 2014 WL 4437288,
10   at *4 (C.D. Cal. Sept. 9, 2014). Furthermore, in relying on these daily activities to
11   discount Plaintiff’s credibility, the ALJ did not explain how any specific activity was
12   inconsistent with Plaintiff’s allegations that on most days, she needs to use the
13   bathroom every 20 minutes or that she has difficulty concentrating due to pain,
14   urinary urgency and/or fatigue. The ALJ’s mere recitation of Plaintiff’s daily
15   activities in their entirety, without any explanation of which activity he considered to
16   be inconsistent with which of Plaintiff’s alleged symptom or limitation is insufficient
17   to meet the Ninth Circuit’s “requirements of specificity.” See Burrell, 775 F.3d at
18   1138 (quoting Connett v. Barnhart, 340 F.3d 871, 873 (9th Cir. 2003); see also
19   Smolen v. Chater, 80 F.3d 1273, 1287 n. 7 (9th Cir. 1996) (“The Social Security Act
20   does not require that claimants be utterly incapacitated to be eligible for benefits, and
21   many home activities may not be easily transferable to a work environment where it
22   might be impossible to rest periodically or take medication.”) (citation omitted);
23   Christine G. v. Andrew M. Saul, 2019 WL 4038217, at *10-11 (C.D. Cal. Aug. 27,
24   2019) (ALJ improperly relied upon daily activities to discredit claimant’s testimony
25   where record showed claimant’s participation in those activities was limited – i.e.,
26   claimant “shops, but only goes twice a month for an hour; she reads, but not for too
27   long…she spends time with her grandson, but that consists of reading and watching
28   cartoons”).

                                                21
 1         Although the ALJ’s lack of specificity renders reliance upon Plaintiff’s daily
 2   activities improper, the error is harmless in light of the other sufficiently clear and
 3   convincing reasons supporting the ALJ’s credibility determination. See Bray, 554
 4   F.3d at 1227 (where the ALJ presented four other independent proper bases for
 5   discounting the plaintiff’s testimony, reliance on claimant’s continued smoking to
 6   discredit her, even if erroneous, amounted to harmless error); Carmickle v. Comm’r,
 7   Soc. Sec. Admin., 533 F.3d 1155, 1163 (9th Cir. 2008) (ALJ’s error in relying on
 8   claimant’s receipt of unemployment benefits and on relatively conservative pain
 9   treatment regime was harmless where ALJ provided other specific and legitimate
10   reasons for finding claimant’s testimony incredible).
11   IV.   The ALJ’s Determination That Plaintiff Could Perform Her Past
12         Relevant Work
13         Plaintiff contends that the ALJ erred by concluding that she could perform her
14   past relevant work. According to Plaintiff, the ALJ’s hypothetical was flawed
15   because it did not incorporate all of the limitations testified to by Plaintiff and
16   assessed by treating and examining physicians. (ECF No. 23 at 23-24.) This claim is
17   premised upon Plaintiff’s underlying contentions challenging the ALJ’s RFC on the
18   ground he improperly rejected medical opinions and discounted Plaintiff’s subjective
19   complaints. Because the Court already has rejected these contentions, this separate
20   claim presents nothing further to discuss.
21                                         ORDER
22         IT IS THEREFORE ORDERED that Judgment be entered affirming the
23   decision of the Commissioner of Social Security and dismissing this action with
24   prejudice.
25

26
     DATED: 10/3/2019
                                            ____________________________________
27
                                                 ALEXANDER F. MacKINNON
28                                          UNITED STATES MAGISTRATE JUDGE
                                               22
